DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks
35 USC § 112
Claims 4, 7, and 11 were rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner appreciates the Applicant’s attention to these deficiencies and hereby withdraws such rejections.  However, the Examiner asserts that Applicant’s amendments have created new grounds of rejection under 35 USC § 112(b).  Please see the rejections attached herein.

35 USC § 102
Claims 1-3 and 7-10 were rejected under 35 U.S.C. § 102(a)(1) as being anticipated by MCCLELLAND.  
The Examiner appreciates the Applicant’s amendments and remarks and hereby withdraws such rejections.

35 USC § 103
Claims 4 and 11 were rejected under 35 U.S.C. § 103 as being unpatentable over MCCLELLAND/JUNG.
Claims 5-6 were rejected under 35 U.S.C. 103 as being unpatentable over MCCLELLAND/HIRIYANNAIA H.
With regard to claims 4 and 11, the Examiner recognizes the Applicant’s incorporation of these limitations into independent claims 1 and 8, respectively, but finds Applicant’s arguments unpersuasive.  Specifically, Applicant generally alleges that JUNG does not disclose the amended features of claim 1 and 8 (i.e., the features of previous claims 4 and 11, respectively) and points to portions of JUNG not cited in the previous Office Action.  As such, Applicant’s arguments are unpersuasive and the Examiner points to the new grounds of rejection below, necessitated by Applicant’s substantial amendments.
With regard to claims 5-6, Applicant provides no specific arguments with regard to their patentability, outside of their respective dependence to claim 1.  As indicated above, Applicant’s arguments are unpersuasive and the Examiner points to the new grounds of rejection below, necessitated by Applicant’s substantial amendments.

Conclusion
Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated.  The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section1.
Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, the Applicant is invited to call the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re claim 1, Applicant recites the limitation "to synchronize remote data on a screen of the on-site image processing computer to the remote image processing computer…".  However, there is insufficient antecedent basis for this limitation in the claim thereby rendering it indefinite.  In the interest of compact prosecution principles and for the purposes of examination, the Examiner will interpret such limitation as any remote image processing computer.
Re claims 2-3 and 5-7, Applicant fails to cure the deficiencies outlined above with respect to claim 1.  As such, claims 2-3 and 5-7 are rejected for at least the same reasons as claim 1, according to their respective dependency from claim 1.
Re claims 8-10, Applicant recites the same or substantially the same limitations as claims 1-3, respectively.  Accordingly, claims 8-10 are rejected in the same or substantially the same manner as claims 1-3, respectively, as shown above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over McClelland et al., US 2007/0195994 A1 (hereinafter “MCCLELLAND”), in view of Jung et al., US 2014/0118595 A1 (hereinafter “JUNG”).

Re claim 1, MCCLELLAND discloses a security inspection system ([0027] – remote inspection system), comprising: 
at least one inspection sub-system deployed at an inspection site ([0028] – inspection machines 104, 106) and configured to perform ray scanning on an object to be inspected to obtain a radiographic image of the object to be inspected ([0029] – inspection machines obtain x-ray images); 
at least one on-site image processing computer deployed at the inspection site and communicatively connected to the at least one inspection sub-system ([0030-0031] – operator stations 110, 112 coupled to inspection machines and server), wherein the at least one on-site image processing computer each comprises a hardware device ([0030] – e.g., display), an operating system ([0089] – e.g., computer environment to perform functions), and an image processing application ([0030] – digitally process inspection machine data), and is configured to store and process the radiographic 
at least one remote reviewing image processing computer communicatively connected to the at least one on-site image processing computer via at least one of a public network and a dedicated network ([0032] – remote stations networked to inspection machines locally or over Internet), and each configured to log in one of the at least one on-site image processing computer through remote access to synchronize remote data on a screen of the on-site image processing computer to the remote image processing computer for display of the remote data on a remote screen of the remote image processing computer ([0054-0055] – secure log-on methodology for remote access and control of inspections machines though, e.g., a web-based display on the remote operator interface);
wherein the remote image processing computer is further configured to receive a graphics command input by an operator and in response generate a display update ([0045] – remote operator may request through the remote operator interface to update the display at the remote operator interface).
MCCLELLAND fails to explicitly disclose wherein the remote image processing computer is further configured to check whether there is an overlap among image regions changed through the graphics command, and in response to there is an overlap, merge the regions related to the graphics command to generate a display update.
	However, JUNG, in the same or in a similar field of endeavor, teaches receiving a graphics command input by an operator, checking whether there is an overlap among 
	Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the remote baggage screening system of MCCLELLAND to include the particular graphics control of JUNG.  One would have been motivated to do so in order to improve the functionality of mobile (i.e., remote) terminals, for example with capturing images (see JUNG [0006]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, JUNG merely teaches a well-known image processing technique.  As such, one of ordinary skill in the art would recognize that such a feature may be easily incorporated into the image processing system of MCCLELLAND using known methods, as evidenced by JUNG.  Further still, since both MCCLELLAND and JUNG perform image processing, one of ordinary skill in the art would recognize that the resulting combination of MCCLELLAND/JUNG would be predictable.

Re claim 2, MCCLELLAND/JUNG renders obvious the system of claim 1, as shown above.  MCCLELLAND further discloses a task assignment server communicatively connected to the at least one on- site image processing computer and 

Re claim 3, MCCLELLAND/JUNG renders obvious the system of claim 2, as shown above.  MCCLELLAND further discloses wherein the task assignment server is further configured to perform statistics on at least one of an operational load and use efficiency of an image processing application in the on-site image processing computer during a period of time, and suggest to a user to update the on-site image processing computer ([0045] – operator may access statistics for inspection machine over the remote access server; [0038] – operational reports may be generated according to selected time period; [0054] – operators may remotely run diagnostic tests).

Re claim 7, MCCLELLAND/JUNG renders obvious the system of claim 1, as shown above.  MCCLELLAND further discloses wherein the on-site image processing computer is further configured to compress the X-radiographic image, transmit the compressed X-radiographic image to the remote image processing computer for display ([0061] – images may be transmitted in a compressed format), and in response to receiving a detail view instruction from a user, adjust a display mode of a particular 

Re claims 8-10, Applicant recites claims of the same or substantially the same scope as claims 1-3, respectively.  Accordingly, claims 8-10 are rejected in the same or substantially the same manner as claims 1-3, respectively.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over MCCLELLAND/JUNG, in view of Hiriyannaiah et al., US 2016/0057416 A1 (hereinafter “HIRIYANNAIA H”).

Re claim 5, MCCLELLAND/JUNG renders obvious the system of claim 1, as shown above.
	MCCLELLAND fails to explicitly disclose wherein the remote image processing computer is further configured to adjust a screen refresh frequency of the remote image processing computer according to a size of a bandwidth in response to determining that the bandwidth is below a predetermined threshold.
However, HIRIYANNAIA H, in the same or similar field of endeavor, teaches adjusting a screen refresh frequency of a remote image processing computer according to a size of a bandwidth in response to determining that the bandwidth is below a predetermined threshold ([0049-0056] – multiple reference frames is enabled when 
	Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify MCCLELLAND to include the particular display control of HIRIYANNAIA H.  One would have been motivated to do so in order to be able to adjust a refresh frequency based on content and network conditions (see HIRIYANNAIA H [0011]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, HIRIYANNAIA H merely adds a well-known display processing technique easily incorporated into the image processing and display system of MCCLELLAND.

Re claim 6, MCCLELLAND/JUNG/HIRIYANNAIA H renders obvious the system of claim 5, as shown above.  
	MCCLELLAND further discloses wherein the remote image processing computer is further configured to filter out given image frames for a particular rendering area on the remote screen ([0064] – image analysis software may locate a region of interest in an image and perform further processing to obtain information regarding the region of interest (i.e., filtering out information not associated with the region of interest)).

	

Conclusion
The Examiner would like to make Applicant aware of prior art, not relied upon in this action, but pertinent to Applicant’s disclosure.  It is as follows:
Winter et al., US 2016/0314353 A1
Crowley et al., US 2015/0121523 A1
Perron, US 2013/0034268 A1
Ofek et al., US 2012/0062748 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The examiner can normally be reached on Mon-Fri 0700-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

V/R,




/TMH3/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)